DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160276802).

Re claim 1, Gao teaches for example in fig. 2-4, 8 and 9, a laser collimating module comprising: a heat dissipating base (201, 301) including a fixing element (203, 303) on a top thereof (fig. 3 and 9) and a plurality of pins (209, 309) at a bottom thereof (fig. 3 and 8); a laser diode chip (205, 304) disposed on said fixing element (fig. 3 and 9); a cap (208, 308) covering on said heat dissipating base (fig. 3 and 8) and including a placing space therein (fig. 3 and 8) and 
But, Gao fails to explicitly teach the lens is a cylindrical lens.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an alternative collimator, since an aspherical collimating lens and a cylindrical lens are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gao in order to collimated laser light, as taught by Gao (para. 0027).

Re claim 2, supra claim 1.
But, Gao fails to explicitly teach the cylindrical lens has a radius arranged between 0.5-1mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an alternative collimator, since an aspherical 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gao in order to collimated laser light, as taught by Gao (para. 0027). 

Re claim 3, supra claim 1.
But, Gao fails to explicitly teach the cylindrical lens is arranged in a shape of either cylindrical or semi-cylindrical.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an alternative collimator, since an aspherical collimating lens and a cylindrical lens are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary shape of the lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 4.

Specifically regarding claim 4, Gao (US20160276802) teaches the state of the art of a laser collimating module.
But, Gao fails to explicitly teach a combination of all the claimed features including the cap includes a flat surface on a lateral side thereof connecting to the placing space, forming a circular opening to be filled in with an adhesive for fixing a position of the cylindrical lens, as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-2-21